DETAILED ACTION
This action is responsive to amendment filed on August 11th, 2022. 
Claims 1~10 are allowed.
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 11/10/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Nos. 11,190,555 and 10,084,827 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The application is allowed based on Applicant’s response/amendment made on 08/11/22. The prior art of record did not specifically teach, A method performed by an external device for registration of a device in a server through an application installed in the external device different from the device, the method comprising the steps of: “providing a first user interface for inputting a user identifier (ID); causing, through the application, the external device to connect to the server using the user ID; providing a second user interface for receiving a user input to select a function to identify the device; causing the external device to connect to the device, in response to a message received from the device: obtaining, from the device, identification information of the device; causing the external device to transmit a registration request message, to the server, for requesting registration of the device in the server, the registration request message including the identification information of the device; and based on registration of the device in the server, providing a third user interface including a visual indication of the device being registered in the server, wherein the identification information of the device is stored, by the server, in association with the user ID.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571) 270-3229. The examiner can normally be reached M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443